UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4585
CLIFTON ADIANSHINGH,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-00-207)

                      Submitted: June 13, 2002

                      Decided: June 27, 2002

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Nelson R. Bickley, BICKLEY & JACOBS, Charleston, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, Samuel
D. Marsh, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                   UNITED STATES v. ADIANSHINGH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clifton Adianshingh appeals his conviction and sentence following
his guilty plea to one count of unlawful possession of a firearm by a
convicted felon, in violation of 18 U.S.C.A. §§ 922(g), 924(a)(2)
(West 2000). Adianshingh claims his plea was unknowing and invol-
untary and that he should have been allowed to withdraw the plea.

   Adianshingh’s attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), asserting that there are no meritori-
ous issues presented in this appeal, but raising questions as to whether
Adianshingh’s plea was knowing and voluntary and whether the court
properly denied his request to withdraw the plea. Adianshingh was
notified of his right to file a supplemental brief and has elected not
to do so.

   We closely scrutinize the plea colloquy between a prisoner and the
district court. The plea colloquy attaches a strong presumption that
the plea is final and binding if the proceeding was adequately con-
ducted in conformity to Fed. R. Crim. P. 11. See United States v.
Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992). Our examination of the
record demonstrates that the district court adequately followed Rule
11’s directives. Moreover, Adianshingh presents no evidence that
would rebut the presumption that his plea was knowing and volun-
tary. We thus reject his claim to the contrary.

   We also reject Adianshingh’s contention that he should have been
allowed to withdraw his plea. No relevant factor supported his request
to withdraw his plea. See United States v. Moore, 931 F.2d 245, 248
(4th Cir. 1991). Accordingly, we affirm the judgment of the district
court.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
                    UNITED STATES v. ADIANSHINGH                    3
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED